PER CURIAM.
The appellant seeks review of the trial court’s order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant’s claim that counsel was ineffective for failing to file a motion to suppress is facially insufficient. In accordance with Spera v. State, 971 So.2d 754 (Fla.2007), we reverse and remand for the trial court to allow the appellant the opportunity to amend his facially insuffi-*1258eient claim within a reasonable period of time. The remaining claims are affirmed without further discussion.
AFFIRMED in part, and REVERSED and REMANDED in part.
ALLEN, DAVIS, and BENTON, JJ„ concur.